Citation Nr: 9903389	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-15 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether [redacted] (hereinafter appellee) is entitled to 
recognition as the veteran's legal spouse for the 
purposes of apportionment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellee and daughter


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran had service with the Regular Philippine Scouts 
during World War II.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
which determined that the appellee is entitled to recognition 
as the veteran's legal spouse and an apportionment of his VA 
benefits.

The appellee had a personal hearing before the RO in August 
1997, a transcript of which is of record.



FINDINGS OF FACT

1.  The evidence on file shows that the veteran and the 
appellee were married on February 13, 1979, in Manila.

2.  The April 1996 Declaration of Nullity of the marriage 
between the veteran and the appellee was obtained through 
fraud on the part of the veteran.



CONCLUSION OF LAW

The appellee is entitled to recognition as the veteran's 
legal spouse for the purposes of apportionment.  38 U.S.C.A. 
§ 5307 (West 1991); 38 C.F.R. §§ 3.1(j), 3.1(aa)(1), 3.207, 
3.450, 3.451 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The evidence on file shows that the veteran was 
married to his first wife, CGO, in July 1947.  In January 
1949, an apportionment was granted to CGO as it had been 
determined that she and the veteran were estranged.  This 
apportionment was effective October 1, 1948.

On an April 1971 VA Form 21-526, Application for Compensation 
or Pension, the veteran reported that he was the father of 
two minor children, [redacted] born in May 1956 and [redacted] 
born in December 1962.  Additionally, he listed the appellee 
as his nearest relative, and identified her as his "second wife."  
However, it is noted that he also reported that he was still 
married to CGO, and continued to list her as such in several 
subsequent documents.  The veteran reported that he was 
widowed on an October 1973 VA Form 21-527, Income-Net Worth 
and Employment Statement.  On a subsequent VA Form 21-527, 
received in February 1976, the veteran reported that CGO was 
deceased.

The veteran listed the appellee as his wife on a VA Form 21-
527 that he submitted in January 1980.  He also reported that 
this marriage took place on February 13, 1979, at the City 
Hall in Manila.  Furthermore, he stated that this marriage 
was performed before a clergyman or other authorized 
official.  The veteran continued to identify the appellee as 
his spouse in subsequent VA Forms 21-527 which were submitted 
in March 1981 and January 1983, as well as a VA Form 21-526 
that he submitted in September 1983.  It is noted that the 
veteran continued to report on the VA Forms 21-527 that the 
marriage was performed before a clergyman or other authorized 
official.

In August 1984 the veteran submitted various documents as 
part of his claim for disability pension.  This documents 
included a VA Form 21-686c, Declaration of Marital Status, 
wherein the veteran reiterated that he had married the 
appellee on February 13, 1979, in Ermita, Manila.  He 
asserted that he and the appellee were living together.  The 
veteran also submitted his original marriage contract with 
the appellee, which confirmed that they had been married on 
February 13, 1979, in Manila by Msgr. BZR.  In October 1984, 
the veteran submitted a certified Xerox copy of this same 
marriage contract.

In May 1985, the RO sent a letter to the veteran wherein it 
was reported, among other things, that there was no evidence 
on file showing that his previous marriage to CGO had been 
terminated or dissolved.  The RO informed the veteran that 
unless he furnished proof of dissolution of this prior 
marriage, VA could not recognize the appellee as his spouse 
for VA purposes.

The veteran responded to the above correspondence later that 
same month with the submission of various documents.  These 
documents included a VA Form 21-4138, Statement in Support of 
Claim, dated in May 1985.  He reported that his marriage to 
CGO terminated with her death in 1973.  Therefore, he 
requested that action be taken to include his present wife, 
the appellee, in his benefits.  Moreover, the veteran stated 
that the appellee knew about his "extra-marital 
relationship" with NB as they were living in the same 
household.

In June 1985, the veteran submitted a joint affidavit from 
JCF and AT who reported that CGO died in October 1973.  On a 
concurrent VA From 21-4138, the veteran reported that he and 
the appellee had lived as common law husband and wife since 
1953.  He also reported that he and the appellee were married 
in 1979 after CGO's death in 1973.  

The RO initiated a Field Examination in July 1985 to 
determine, among other things, whether the appellee could be 
recognized as the veteran's dependent spouse for pension 
purposes.

A Field Examination Report was subsequently promulgated in 
February 1986.  The exhibits obtained for this Report 
included a copy of an Affidavit on Marriage Between Man and 
Woman Who Lived Together as Husband and Wife For At Least 
Five Years.  This affidavit was signed by both the veteran 
and the appellee who asserted that they had both attained the 
age of maturity; that being unmarried, they had lived 
together as husband and wife for at least five years; and 
that because of this union, they desired to marry each other.  
On the opposite side of this joint affidavit is an Affidavit 
of Official, Priest or Minister Who Solemnized Marriage 
Between Man and Woman Who Lived Together as Husband and Wife.  
Although some of the printing is blurred, this affidavit does 
attest that the affiant - apparently Msgr. BZR - took steps 
to ascertain the ages and other qualifications of the con-
tracting parties and that he found no legal impediment to the 
marriage.  It is noted that both sides of this document 
containing the two affidavits have the ink stamp of the 
"Office of the Mayor, City Civil Registry."  These 
affidavits also have an imbedded seal of this Office as well.  
Furthermore, the Field Investigator stated he verified that 
this exhibit was "a true Xerox copy of the original in the 
custody of the LCR, Manila.  The source record appeared 
authentic in every way."  The Field Investigator also stated 
that he verified from the records of the LCR, Manila, that 
there was a record of the marriage of the veteran to the 
appellee in February 1979.  He stated that the record 
appeared authentic, and that attached to it was the joint 
affidavit alleging that they lived together at least five 
years as husband and wife prior to their marriage.

The people interviewed for the February 1986 Field 
Examination Report included the veteran, the appellee, and 
NB.  The Field Investigator found the veteran and NB to be 
truthful, and that the appellee was sincere in her statement.

As part of his deposition, the veteran stated that he married 
the appellee in 1979 in Manila.  He stated that they began 
living together in 1955 or 1956, or thereabout, and that he 
had two children with the appellee.  Also, he reported that 
he did not remember if he and the appellee had executed an 
affidavit that they had been living together as husband and 
wife pursuant to the requirements of Article 76.  He con-
firmed that he had 3 children with NB, and that he was living 
with her in the relationship of husband and wife without the 
benefit of marriage.  The veteran stated that NB was a 
relative of his wife, the appellee, and that he came to know 
her about 1979 or 1980 when the appellee brought her to work 
for them.  He stated that they started having an affair 
beginning in 1980.  However, when NB became pregnant they 
moved into a house they built in Barrio San Vicente, Nabua.  
He stated that the appellee was unaware of his relationship 
with NB until they moved to the house in Nabua.  According to 
the veteran, the appellee was mad at first but eventually 
learned to live with the situation.  In fact, he reported 
that the appellee comes to live with NB off and on.  

On her deposition, the appellee reported that prior to her 
marriage to the veteran she had been married to LP in 1946.  
She reported that this marriage ended when LP died about 5 or 
6 years later.  Regarding her marriage to the veteran, she 
reported that she did not remember the name of the individual 
who solemnized their marriage.  She identified their sponsors 
as MR and [redacted].  According to the appellee, she, the 
veteran, and their sponsors went to city hall where they were 
asked questions and then someone solemnized the marriage.  On 
inquiry, she asserted that she did sign a document after her 
marriage to the veteran.  The appellee reported that she had 
been living with the veteran from 1953 to the present.  She 
asserted that she and the veteran never separated.  In regard 
to NB, she stated that she brought her to Manila in 1980 as a 
household helper.  She stated that the veteran probably got 
interested in her, and they began to have an amorous 
relationship.  When NB became pregnant, the appellee said she 
sent her away which resulted in the veteran living with her 
in Nabua.  The appellee stated that the veteran divided his 
time between their home in Manila and his home in Nabua with 
NB.  She stated that he spent most of his time in Nabua since 
his children with NB were still young, but that he comes to 
Manila at least once a month.  Further, she stated that the 
veteran was supporting her in that he gave her half of his 
benefit.  Finally, she stated that she did not remember 
executing an affidavit with the veteran at the time of their 
marriage.

NB reported on her deposition that she and the veteran were 
living together, without the benefit of ceremonial marriage, 
as man and wife.  She reported that they had been living 
together in this relationship since March 1981.  On inquiry, 
NB reported that she met the veteran in June 1980 when she 
began working for him in his house in Manila, and that they 
eventually started to have sexual relations beginning in 
September 1980.  NB also testified that the veteran's wife 
was also living in the house when the affair began.

The Field Examination Report also included a copy of the 
marriage certificate between the appellee and LP, dated in 
October 1946, and LP's death certificate showing that he died 
in January 1952.  Also on file was the death certificate of 
CGO, confirming that she died in October 1973.  It is noted 
that the appellee had a different last name when she married 
LP.  The Field Investigator noted that the appellee explained 
that she had used this name when she married LP, and that her 
parents were not legally married.

The veteran continued to identify the appellee as his spouse 
on VA Forms 21-686c received in February 1987, September 
1988, and March 1991.  

In July 1987, the appellee applied for an apportionment as 
the legal spouse of the veteran.  The RO responded later that 
same month that apportionment was not in order in the 
appellee's case as the evidence of record did not show that 
she was separated from the veteran.

The appellee submitted a new apportionment claim in October 
1989.  In an affidavit the appellee stated that she and the 
veteran had been separated since 1986.  Moreover, she stated 
that the veteran had ceased providing for her support at this 
time as well.  She asserted that the veteran was living with 
NB.  In support of her claim, the appellee submitted a 
"Certification" from the Office of the Barangay Captain 
that attested to the fact that the veteran was separated from 
the appellee and was not giving her full support.  Also 
submitted was an affidavit from the appellee's neighbor who 
confirmed that the veteran and the appellee separated in 1986 
due to his relationship with NB.

In February 1990, the RO once again denied the appellee's 
claim for apportionment.  The RO found that the veteran and 
appellee were not separated as the evidence showed that they 
were living at the same address.

The appellee submitted a new apportionment claim in April 
1991.  The RO responded by sending development letters to 
both the appellee and the veteran in May 1991.  

In June 1991, the veteran reported his opposition to the 
claim of apportionment contending that he gave the appellee P 
4,000.00 each month and that it was enough for her daily 
living.  However, the appellee reported in a statement dated 
later that same month that the veteran contributed absolutely 
no money within the past three months, nor had he contributed 
any support for many years.  She reported that the veteran 
should contribute no less than P 4,000.00 a month.

It appears as though the RO mistakenly interpreted the 
appellee's statement that she believed the veteran should 
contribute P 4,000.00 per month as confirmation that he 
actually contributed that much to her.  Therefore, the RO 
denied the apportionment claim in August 1991 on the grounds 
that the veteran was providing for her support.  

In November 1991, the appellee informed the RO that the 
finding that the veteran was contributing P 4,000.00 per 
month for her support was mistaken.  She stated that he had 
been providing this amount of support until 1986, but that he 
had contributed nothing since that time.

A Field Investigation was initiated by the RO in December 
1991 to determine the appellee's entitlement to an 
apportioned share of the veteran's benefits.  A Field 
Investigation Report was subsequently promulgated in January 
1992.  Among other things, this Report included depositions 
from the veteran; the appellee; and [redacted], the daughter of the 
veteran and the appellee.  The Field Investigator noted that 
he contacted the veteran at his residence where he was living 
with NB.  It was also noted that the veteran's deposition was 
taken in private where he answered in a slow and cautious 
manner.  Furthermore, it was noted that the veteran initially 
wanted to deny his relationship/marriage to the appellee, but 
when repeatedly advised of the forfeiture provisions of VA 
laws in connection with the submission of false statement he 
finally admitted that the appellee was his legal wife.  
Regarding his prior statement that he was contributing P 
4,000.00 to the appellee, the veteran reported that the 
person who interviewed him for that statement was mistaken.  
He stated that he had provided such support to the appellee 
in the past, but that he stopped doing so in 1988.  With 
respect to the appellee, the Field Investigator noted that 
she answered his questions in a frank and spontaneous manner 
and that she impressed him as telling the truth.  He also 
found the testimony of [redacted]'s to be worthy of credence.

On his deposition, the veteran reported that he did not 
consider his marriage to the appellee to be legal.  He 
contended that the appellee misled him about her correct 
surname, that the female sponsor did not sign the marriage 
contract, and that there was no marriage ceremony held in 
conjunction with the alleged marriage.  According to the 
veteran, he was just made to sign the document and that was 
all.  Moreover, he reported that they did not obtain any 
marriage license.  He reported that he met the appellee when 
she was serving as a household helper for his sister, and 
that they had lived together as husband and wife.  Although 
he could not recall the exact date, he estimated that their 
cohabitation started in 1965 or 1966, and that they 
eventually moved to Manila.  The veteran reported that he 
became estranged from the appellee some time in 1986.  He 
reported that he was currently living with NB without the 
benefit of legal marriage, and that he had been living with 
her since 1980.  On inquiry, the veteran clarified that he 
had been living with both the appellee and NB since 1980.  He 
stated that he was still in Manila when he started his affair 
with NB, and that NB had been the housemaid.  The appellee 
reportedly consented to the arrangement, and it was only in 
1986 that he separated from the appellee.  The veteran 
confirmed that he was no longer providing support for the 
appellee, and that he had stopped some time in 1988.  
Furthermore, he stated that he had no objection to giving 
support to the appellee, but that her son from her first 
marriage was living with her and he did not want the money 
going to him (the son) and his family.

On her deposition, the appellee stated that her correct 
maiden surname was the name under which she married the 
veteran.  She stated that there was a different surname on 
her baptismal certificate because her grandmother had her 
baptized and that was the name her grandmother used for the 
certificate.  It was indicated by the appellee that the use 
of this different surname on her baptismal certificate was 
due to the fact that her parents were not legally married to 
each other.  She stated that she and the veteran cohabited 
before getting married because the veteran's first wife was 
still alive, and it was only after her death that they were 
able to get married.  According to the appellee, she and the 
veteran were married at the office of Msgr. BZR at the YMCA 
building in "Concepcion St., Manila."  To her recollection, 
the veteran began his affair with NB in 1981, and she 
separated from the veteran in 1986.  She stated that he 
stopped providing support in 1987.  The appellee reported 
that her household consisted of herself; FP, her son by her 
first husband; TL; FP's son; [redacted], her son by the 
veteran; and NG, their household helper.  

[redacted] reported on her deposition that she was 23 years 
old when her parents, the veteran and the appellee, legalized 
their union.  She reported that her father's affair with NB began 
when she was their household helper, and identified NB as her 
mother's niece.  To her recollection, the veteran did provide 
financial support to the appellee when they first separated.  
However, [redacted] stated that the appellee had to demand the 
money from the veteran and she complained that the amount he gave 
was not enough for her support.  [redacted] did not know the exact 
amount of support that the veteran provided for the appellee.  
She did state that the veteran was no longer providing 
financial support to the appellee, and that he had not 
provided support for 4 or 5 years.

Apportionment was allowed in a February 1992 Special 
Apportionment Decision.  After reviewing the testimony given 
for the January 1992 Field Examination Report, the RO found 
that the evidence of record clearly supported the appellee's 
apportionment claim.  The RO also determined that payment of 
this apportionment constituted a reasonable contribution by 
the veteran as required by law.  It was concluded that this 
would not cause undue hardship to the veteran as he was 
deriving income from Philippine Social Security benefits.

The veteran submitted a Notice of Disagreement to the 
apportionment allowance in March 1992.  He reported that 
there was a case pending against him by the appellee for 
separate support with application for alimony pendente lite.  
Further, the veteran reported that his defense to this action 
was that the appellee was not his legal wife and was, thus, 
not entitled to support.  Therefore, he contended that the 
RO's decision in favor of the appellee was premature because 
the issue of support was a "pre-judicial question."  

A Statement of the Case was subsequently issued to the 
veteran on July 20, 1992.  On a statement dated July 10, 
1992, but received July 23, 1992, the veteran reiterated the 
fact that the appellee had filed a separate claim for support 
and an application for alimony pendente lite and that a trial 
was now pending on this action.  In conjunction with this 
statement, the veteran submitted a copy of the appellee's 
Complaint and his own Answer With Counterclaim.  On this 
Answer With Counterclaim the veteran contended that the 
marriage contract submitted with the appellee's complaint was 
a simulated document and was therefore "void ab initio" for 
various reasons.  For instance, he contended that the surname 
used by the appellee on the marriage contract was fictitious.  
Also, he asserted that there was no formal marriage ceremony 
as he did not appear before the alleged celebrating priest or 
minister.  Moreover, he did not sign an affidavit of 
cohabitation, nor did the alleged celebrating priest or 
minister conduct an investigation to ascertain the alleged 
qualifications of the contracting parties and execute an 
affidavit thereof as required under Article 76 of the New 
Civil Code.  The veteran also contended that the signatures 
of the witnesses to the marriage contract were forged.

Nothing on file shows the result of the appellee's separate 
support claim and application for alimony pendente lite.  
However, in May 1994 she submitted a claim for increased 
apportionment.  In response, the veteran reported in June 
1994 that he believed that the amount that the appellee 
already received was too much.  It is noted that the veteran 
twice identified the appellee as his wife.

In April 1996, the veteran submitted a certified true Xerox 
copy of a Declaration of Nullity promulgated that same month 
by the Republic of the Philippines Regional Trial Court.  It 
is noted that the veteran's November 1994 Complaint contained 
the following allegations: that before and after the alleged 
marriage, the veteran did not live with the appellee as 
husband and wife; that the veteran did not execute an 
affidavit of co-habitation as required under Article 76 of 
the New Civil Code; that to the veteran's best knowledge the 
alleged officiating minister did not also execute an 
affidavit in which he stated that he took steps to ascertain 
the ages and the other qualifications of the contracting 
parties and that he found no legal impediment to the 
marriage; that there was no formal ceremony where the 
contracting parties to the marriage and their witnesses 
(alleged wedding sponsors) were present altogether before the 
officiating minister; that [redacted], one of the alleged witnesses 
to the wedding ceremony, was not present at the alleged 
ceremony and the signature appearing in the marriage contract 
was not his actual signature; and that the appellee's name 
was a simulation of her true name.

The Declaration of Nullity noted that the veteran averred 
that in February 1979, on the reported date of his marriage 
to the appellee, he was drinking with friends at his home in 
Manila.  He asserted that in the course of this drinking 
spree he was given a folded paper and told to sign it.  This 
document reportedly turned out to be the marriage contract.  
Moreover, the veteran said that he came to know for the first 
time of this marriage contract in September 1991 when a case 
was filed against him for support and the document was used 
as a basis for the action.  He denied knowing the individual 
who allegedly solemnized the marriage, as well as the pur-
ported witnesses.  The veteran reported that he came to know 
the appellee because she was a helper of his sister in Nabua.  
He admitted having begotten a child ([redacted]) with her, but 
denied the paternity of [redacted].  The veteran denied having 
cohabited with the appellee in Manila because he stayed in 
Manila while the appellee was in Nabua.  He also denied 
signing an affidavit of cohabitation which was a requirement 
for marriage under Article 76.  

The appellee testified that she married the veteran in 
February 1979, that their relationship began in 1953 and 
lasted until 1986 when the veteran begot a child with NB.  
She also testified that they did not get married until 1979 
because the veteran's first wife was still alive when their 
relationship began, and that his first wife only died in 
1973.  Furthermore, she stated that the veteran was the one 
who arranged the marriage so that the two of them could 
receive pensions from the VA.  Also, she stated that she 
signed an affidavit before Msgr. BZR.  When asked whether she 
went to a Notary Public or a Judge to swear this affidavit, 
the appellee stated that she went to Msgr. BZR's office.  Her 
children, [redacted] and [redacted] testified that the appellee 
and the veteran lived together as husband and wife in Manila, and 
that they left the house on February 13, 1979, in order to 
get married.  However, neither [redacted] or [redacted] knew where 
they went, nor did they witness the ceremony.

It was noted that the veteran submitted a certification from 
the Assistant City Civil Registrar of Manila, with a 
corresponding official receipt number, to the effect that 
while there was a marriage contract on file, there was no 
affidavit of husband and wife living together for five years 
attached to the original marriage certificate pursuant to 
Article 76 of the Civil Code.  On sur-rebuttal, the appellee 
presented a plain Xerox copy of the supposed affidavit of 
cohabitation and the affidavit of Msgr. BZR.  The Regional 
Trial Court noted that this was not a certified Xerox copy.  
When asked why she did not get a certified copy from the 
Local Civil Reporter, the appellee responded that the file of 
the office was lost.  It was also noted that the appellee did 
not get a certification that there was no more record or that 
the records were lost.

The Regional Trial Court found that there was no dispute that 
the marriage contract was signed by both the veteran and the 
appellee.  This Court also noted that it seriously doubted 
the veteran's claims of vitiated consent to the contract 
considering his intelligence.  However, the Court noted that 
the real crux of the case was the validity of the marriage 
under Article 76.  Toward that end, the Court noted that for 
such a marriage to be valid there had to be a joint affidavit 
of cohabitation and an affidavit from the solemnizing priest, 
minister or official to the effect that he/she has 
ascertained the legal capacities and the lack of impediment 
of the parties to the marriage.  The Court determined that 
the documents submitted by the appellee on sur-rebuttal could 
not be given probative value as it would be a violation of 
the best evidence rule.  It was noted that the document 
submitted by the appellee was not even certified by the 
custodian of the document which was Xeroxed or photocopied.  
Moreover, the appellee had failed to sufficiently establish 
the foundation before secondary evidence could be admitted 
pursuant to case precedent.  This was especially compelling 
when the existence and/or due execution of such document was 
questioned by the veteran.  Additionally, there was no 
witness who testified as to its due execution and the 
genuineness of the veteran's signature except the mere asser-
tion by the appellee and the alleged similarity of the 
veteran's signature thereon with his signature appearing in 
the records.  Also, on visual comparison the Court found that 
it could not determine with certainty that the signature on 
the document really was the veteran's signature as it was 
blurred, being only a Xerox copy.  

As the legal prerequisites of Article 76 had not been 
complied with due to the absence of a joint affidavit, the 
Regional Trial Court declared the veteran's and appellee's 
marriage to be invalid.  Therefore, the veteran's request for 
an annulment was granted.  

Also on file is a September 1991 affidavit from [redacted], one 
of the purported witnesses to the marriage ceremony between the 
veteran and the appellee.  [redacted] asserted that he had been 
shown a Xerox copy of the marriage contract and that the signature 
appearing on the space for witnesses above his name was not 
his actual signature.  Moreover, he asserted that he did not 
have any recollection of a marriage ceremony in which he was 
a witness where the veteran was the contracting party.

Following receipt of these documents, the RO requested a 
legal opinion in June 1996 from the Regional Counsel at the 
VA Medical Center in San Francisco, California.  The RO 
summarized the facts of the claim, and requested an opinion 
as to whether the decision to recognize the appellee as the 
veteran's dependent spouse was correct.  If the action was 
correct, the RO inquired whether they could accept the 
validity of the Declaration of Nullity submitted by the 
veteran.

The Regional Counsel promulgated an opinion in September 
1996.  It was pointed out that since the validity of a 
marriage is determined by the law of the place of marriage or 
where the parties resided when benefit rights occurred 
(38 C.F.R. § 3.1(j)) a judicial determination there 
superseded a VA determination to the contrary.  Also, the 
Regional Counsel noted that the VA employee who investigated 
the appellee's claim for apportionment took sworn depositions 
from the veteran, the appellee, and their adult daughter.  
Among other things, it was noted that the veteran told the 
investigator that the marriage was not legal because there 
was no ceremony and he was under the influence of alcohol and 
did not know he was signing the marriage contract.  Since the 
veteran raised questions about the legality of the marriage, 
it was opined that it would have been prudent to obtain more 
evidence or to refer the matter to the Regional Counsel for 
an opinion analogous to the reference in M21-1, Part III. 
Section 6.07(h) dealing with void marriages.  The Regional 
Counsel also noted that the Regional Trial Court's 
Declaration of Nullity focused on the fact that the appellee 
was unable to produce a legible and authenticated copy of the 
Affidavit of Cohabitation signed by the Minister, and that it 
appeared that no attempt was made to locate this document 
during the investigation of the dependency issue.  Due to the 
emphasis placed on this document by the Regional Trial Court, 
the Regional Counsel opined that the determination to grant 
the apportionment was a case of "clear and unmistakable 
error" under M21-1, Part IV, Section 11.31(2) requiring the 
reversal of the dependency determination.  Further, it was 
noted that payee error was not involved.

An October 1996 Memorandum For File prepared by the RO noted 
the findings of the Regional Counsel's opinion.  However, it 
was noted that after a careful review of the instant case it 
was determined that the veteran's marriage to the appellee 
was valid at the time it was celebrated.  While the 
Declaration of Nullity stated that a certified copy of the 
affidavit of cohabitation was not submitted by the appellee, 
the RO noted that it had on file a copy of such affidavit 
which had the seal of the City Civil Registrar, Manila.  
Additionally, on the reverse side of the said affidavit was 
the statement of the officiating minister who solemnized the 
marriage.  The RO also noted that these documents were 
obtained by the VA Field Examiner.  Thus, at the time of the 
determination that the veteran's marriage to the appellee was 
valid, all documents needed to satisfy the requirements of a 
marriage under Article 76 were of record.  Consequently, it 
was held that the determination of the veteran's marriage to 
the appellee as valid was correct and was not an 
administrative error.

Also in October 1996, the RO sent correspondence to the 
appellee informing her that they had received the Declaration 
of Nullity that was issued in April 1996.  Hence, she could 
no longer be considered the veteran's dependent spouse 
because of the termination of her marriage to him.  As a 
result, the RO proposed to stop her benefit payments 
effective May 1, 1996.  

In November 1996, the RO received correspondence from the 
appellee reporting that the Declaration of Nullity was not 
yet final as a timely notice of appeal had been filed to that 
decision.  Enclosed was a copy of the appellee's Notice of 
Appeal, dated in April 1996.  Also enclosed was a copy of an 
Order issued by the Regional Trial Court in May 1996.  This 
Order noted that the appellee's notice of appeal had been 
filed within the "reglementary" period and the period for 
the parties to perfect their appeals having lapsed, the 
entire records of the case was to be forwarded to the 
Honorable Court of Appeals in Manila.

[redacted] also submitted a statement in November 1996 attesting 
to the fact that her mother had perfected an appeal to the 
Declaration of Nullity.  Therefore, the termination of the 
marriage between the appellee and the veteran was not final.  

In January 1997, the RO informed the appellee that they had 
terminated her award effective May 1, 1996.  The RO also 
informed her that she could reopen her claim anytime the 
Court of Appeals rendered a decision reversing the prior 
decision of the Regional Trial Court declaring her marriage 
to the veteran null and void from its performance.  

The appellee submitted a Notice of Disagreement to the RO's 
decision to terminate her apportionment in February 1997.  A 
Statement of the Case was issued to the appellee in March 
1997, and a Substantive Appeal was received in April 1997.

In conjunction with the appellee's appeal, a personal hearing 
before the RO was conducted in August 1997.  On inquiry, the 
appellee testified that to her recollection, she and the 
veteran were married before the solemnizing officer of BZR.  
She testified that she remembered that the ceremony was 
performed in BZR's office, and that she was asked to affix 
her signature in a document.  However, she testified that she 
could neither read nor write, and that all her correspondence 
to the RO had been prepared by legal counsel on a pro bono 
basis.  She also testified that it was the veteran who 
secured all of the evidence pertaining to their marriage in 
1979.  Further, she reiterated that she had lived with the 
veteran as his common law wife since 1953, and that it was 
only when the veteran's first wife died in October 1973 that 
he asked her (the appellee) to marry him legally.  She 
testified that their relationship continued until 1986 when 
they finally separated from each other because of the 
veteran's relationship with NB.  The appellee also testified 
that she had appealed the Declaration of Nullity, and, 
therefore, the decision was not yet final.  The Hearing 
Office requested that as soon as the court decision regarding 
her appeal from the Declaration of Nullity was finalized, 
that the appellee submit a copy of the same to the RO.  
Finally, [redacted] testified that all of the appellee's 
statements were true.

In an October 1997 Hearing Officer's Decision, it was 
determined that the appellee was entitled to an apportioned 
share of the veteran's compensation benefits.  The Hearing 
Officer found that the decision by the Regional Trial Court 
did not legally dissolve the veteran's marriage to the 
appellee.  It was noted that the VA has consistently held 
that in matters relating to gratuitous benefits where 
domestic relations are involved, the VA is not bound by the 
findings of a court in proceedings to which the United States 
Government was not a party.  The Hearing Officer concluded 
that the judgment of the foreign court, in the instant case, 
could not be given conclusive effect nor full faith and 
credit since there was extrinsic evidence that the facts upon 
which the order was rendered were tinged with fraud.  The 
preponderance of the evidence clearly indicated that the 
veteran and the appellee were both free to marry at the time 
of the marriage and that no marriage license was necessary 
since they had been living together as husband and wife for 
at least five years without any legal impediment.  The 
Hearing Officer noted that the record contained the affida-
vits executed by the couple and the solemnizing officer that 
satisfied the requirements of marriage under an exceptional 
character (Article 76 of the Civil Code of the Philippines).

The veteran was informed of this decision by correspondence 
dated in November 1997.  His Notice of Disagreement was 
received later that same month.  The veteran contended that 
the marriage contract which was sent to the RO was procured 
fraudulently and that he learned of it for the first time in 
September 1991 when the appellee filed her claim for support.  
He also noted the Regional Trial Court's Declaration of 
Nullity in support of his claim.  A "Supplemental Statement 
of the Case" was issued in December 1997, and a statement 
submitted by the veteran in May 1998 was accepted as his 
Substantive Appeal.  Among other things, the veteran 
acknowledged that the appellee had appealed the Declaration 
of Nullity, but contended that the decision should be given 
some respect by the VA as it was an educated conclusion by 
the trial judge.  Further, he reiterated the Regional Trial 
Court's rationale for rejecting the photocopies of the 
affidavits submitted by the appellee on sur-rebuttal.

Legal Criteria.  All or any part of pension payable on 
account of any veteran may be apportioned if the veteran is 
not residing with his spouse and is not reasonably 
discharging his responsibility for the support of his spouse.  
38 U.S.C.A. § 5307(a) (West 1991); 38 C.F.R. § 3.450 (1998).

Where hardship is shown to exist, pension may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case as long as it does 
not cause undue hardship to the other persons in interest.  
38 C.F.R. § 3.451.

A spouse or wife means a person whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (1998).  
Marriage means a marriage valid under the law of the place 
where parties resided at the time of marriage, or the law of 
the place where the parties resided when the rights to 
benefits accrued.  38 C.F.R. § 3.1(j).

Proof of marriage requires the following:

1)  A copy or abstract of the public marriage record, or 
a copy of the church marriage record, containing 
sufficient data to identify the parties, the date and 
place of marriage, and the number of prior marriages if 
shown on the official record.

(2)  An official report from the service department of 
an in-service marriage.

(3)  The affidavit of the clergyman or magistrate who 
officiated.

(4)  The original certificate of marriage, if the 
Department of Veterans Affairs is satisfied that it is 
genuine and unaltered. 

(5)  The affidavits or certified statements of two or 
more eyewitnesses to the ceremony.

(6)  In jurisdictions where marriages other than by 
ceremony are recognized, the affidavits or certified 
statements of one or both of the parties to the mar-
riage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as 
the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places 
and dates of residences, and whether children were born 
as the result of the relationship. This evidence should 
be supplemented by affidavits or certified statements 
from two or more persons who know as the result of 
personal observation the reputed relationship which 
existed between the parties to the alleged marriage 
including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally 
accepted as such in the communities in which they lived. 

(7)  Any other secondary evidence which reasonably 
supports a belief by the Adjudicating activity that a 
valid marriage actually occurred.

38 C.F.R. § 3.205(a) (1991 and 1998).

In the absence of conflicting information, proof of marriage 
which meets the above requirements together with the 
claimant's certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid.  Where 
necessary to a determination because of conflicting 
information or protest by a party having an interest therein, 
proof of termination of a prior marriage will be shown by 
proof of death, or a certified copy or a certified abstract 
of final decree of divorce or annulment specifically reciting 
the effects of the decree.  38 C.F.R. § 3.205(b) (1991 and 
1998).

Proof that a marriage was void or has been annulled should 
consist of a certified statement from the claimant setting 
forth the circumstances which rendered the marriage void, 
together with such other evidence as may be required for a 
determination or a copy or abstract of the decree of 
annulment.  A decree regular on its face will be accepted 
unless there is reason to question the basic authority of the 
court to render annulment decrees or there is evidence 
indicating that the annulment may have been obtained through 
fraud by either party or by collusion.  38 C.F.R. § 3.207 
(emphasis added).

Fraud means an intentional misrepresentation of fact, or the 
intentional failure to disclose pertinent facts, for the 
purpose of obtaining or assisting an individual to obtain an 
annulment or divorce, with knowledge that the 
misrepresentation or failure to disclose may result in the 
erroneous granting of an annulment or divorce.  38 C.F.R. § 
3.1(aa)(1).


Analysis.  For VA purposes, marriage means a marriage valid 
under the law of the place where parties resided at the time 
of marriage, or the law of the place where the parties 
resided when the rights to benefits accrued.  38 C.F.R. 
§ 3.1(j).  Thus, it would appear that the Declaration of 
Nullity issued by the Regional Trial Court in April 1996 
would be dispositive of the issue on appeal.  However, 
38 C.F.R. § 3.207 allows VA to look beyond a decree of 
annulment when the evidence shows that it may have been 
obtained through fraud by either party or by collusion.  The 
evidence of record clearly shows that the veteran's Complaint 
which initiated the action resulting in the Declaration of 
Nullity was based upon allegations which were false and 
entirely inconsistent with his prior recorded statements.  
Furthermore, the evidence also shows that the Regional Trial 
Court's decision was influenced, at least in part, by the 
veteran's fraudulent testimony.

The Board notes that the veteran has submitted numerous 
documents and statements to the VA over a period of several 
years wherein he identified the appellee as his wife.  He 
also reported that he married her on February 13, 1979, in 
Manila.  As these statements were made closer in time to the 
date of the reported marriage, the Board finds they are 
entitled to more weight than the veteran's subsequent state-
ments alleging that no such marriage took place.  
Furthermore, this finding is also supported by the fact that 
the veteran's allegations as to the invalidity of his mar-
riage to the appellee were made following the appellee's 
claim for support and alimony pendente lite.  In other words, 
they were made after he had a financial interest in having 
this marriage declared null and void.  This finding is also 
supported by the various statements and testimony provided 
over the years by the appellee, [redacted], and NB.  While 
it can be argued that the appellee and [redacted] had reason 
to make false allegations as they were making a claim of 
support, the Board notes that there was no claim for support 
when the appellee gave her deposition for the February 1986 
Field Examination Report.  With respect to NB, the Board finds 
that there is nothing in the record to show that she had reason 
to provide the information contained in her deposition for the 
February 1986 Field Examination Report unless this information 
was true.  Consequently, the Board concludes that the veteran's 
statements regarding the alleged invalidity of his marriage 
to the appellee are not credible.

With respect to the veteran's specific contentions in his 
Complaint for annulment, the Board notes that his allegation 
that he and the appellee did not live together as husband and 
wife before and after the "alleged" marriage is refuted by 
the numerous documents submitted to the VA by the veteran on 
his own initiative.  It is also contrary to the depositions 
provided by the veteran for the Field Examination Reports of 
February 1986 and January 1992, as well as the statements and 
testimony of the appellee, [redacted], and NB.

The veteran's allegation that he never saw the marriage 
contract until the appellee's 1991 action for support and 
alimony pendente lite, which he reiterated in his Notice of 
Disagreement, is refuted by the fact that he himself 
submitted the original marriage contract to the RO in August 
1984 and a certified Xerox copy of the same in October 1984.  
It is also refuted by the numerous documents submitted by the 
veteran where he reported that he married the appellee in 
Manila on February 13, 1979.  If this was the first time the 
veteran saw the marriage contract, then it would have been 
impossible for him to know the date and place of the 
"alleged" marriage.

The veteran's allegation that no marriage ceremony actually 
occurred is refuted by the VA Forms 21-527 the veteran 
personally submitted in January 1980, March 1981, and 
September 1983.  On all of these forms, the veteran reported 
that the marriage was performed before a clergyman or other 
authorized official.  As with the allegation that he never 
saw the marriage contract until 1991, this allegation is also 
refuted by the numerous documents submitted by the veteran to 
the VA over several years where he reported that he married 
the appellee in Manila on February 13, 1979.  If no such 
marriage ever occurred, then his statements as to this 
marriage may constitute fraud as that term is defined at 38 
C.F.R. § 3.901 with regard to forfeiture of benefits.

With respect to veteran's allegation that the appellee misled 
him about her correct surname, the Board notes that the 
appellee has provided a rationale explanation for the fact 
that the record shows she has used a different surname in the 
past.  Further, this allegation does not appear material to 
the issue of whether a valid marriage occurred.  For 
instance, while this allegation was part of the veteran's 
original Complaint, the Regional Trial Court made no analysis 
and appeared to give no credence to it when it issued the 
Declaration of Nullity.  Also, the Regional Trial Court never 
listed it as one of the requirements for a valid marriage.  
More importantly, this does not change the fact that the 
veteran married the appellee on February 13, 1979, and that 
they had lived together as husband and wife before and after 
this date.

The veteran's allegations that he never executed a joint 
affidavit of co-habitation and that the alleged solemnizing 
officer never executed an affidavit as required under Article 
76 is refuted by the fact that both of these affidavits were 
obtained by the RO in the course of the February 1986 Field 
Examination Report.  As stated above, these affidavits had 
both the ink stamp of the "Office of the Mayor, City Civil 
Registry," and the seal of this Office imbedded/pressed into 
the document.  Moreover, these affidavits were obtained by 
the Field Investigator who stated that he verified that this 
exhibit was "a true Xerox copy of the original in the 
custody of the LCR, Manila.  The source record appeared 
authentic in every way."  The Field Investigator also stated 
that he verified from the records of the LCR, Manila, that 
there was a record of the marriage of the veteran to the 
appellee in February 1979.  He stated that the record 
appeared authentic, and that attached to it was the joint 
affidavit alleging that they lived together at least five 
years as husband and wife prior to their marriage.  Thus, the 
evidence clearly supports a finding that these documents are 
authentic.  As the Declaration of Nullity shows that these 
documents were required for a valid marriage under Article 
76, the Board finds that there is proof of a valid marriage 
under the law of the place where the parties resided at the 
time of marriage and when the RO issued the February 1992 
apportionment decision.  See 38 C.F.R. § 3.205 (1991 and 
1998).

The Board notes that the Regional Trial Court rejected the 
photocopies of the requisite affidavits proffered by the 
appellee on sur-rebuttal.  The veteran has indicated that 
this decision should be accepted for the purposes of deciding 
the issue on appeal.  However, the Board notes that the 
Regional Trial Court rejected these photocopies as it would 
have been a violation of the "Best Evidence Rule."  The 
Board is not bound by any such rule.  Furthermore, the 
photocopies proffered by the appellee did not have any of the 
factors attesting to their authenticity as those obtained for 
the February 1986 Field Examination Report.  More 
importantly, the Board notes that part of the Regional Trial 
Court's rationale that the Best Evidence Rule applied was the 
veteran's testimony that no valid marriage ever took place, 
and that he claimed that no such affidavits existed.  It is 
noted that the Regional Trial Court did not have the numerous 
documents and statements available to the Board wherein the 
veteran acknowledged his marriage to the appellee.  As a 
result, the Board finds that the Regional Trial Court's 
decision to reject the proffered photocopies of the requisite 
affidavits was based, at least in part, on the veteran's 
fraudulent testimony.

For the reasons stated above, the Board has concluded that 
the veteran's statements about the alleged invalidity of his 
marriage to the appellee are not credible.  Consequently, 
there is reason to question the value and legitimacy of any 
evidence submitted by the veteran in support of these 
allegations.  As a result, the Board concludes that the 
September 1991 affidavit from [redacted] must be rejected as 
without probative value.

The Board notes that the September 1996 opinion by the 
Regional Counsel does tend to support a decision that the 
appellee should never have been granted apportionment.  
However, it is clear that when this opinion was issued the 
Regional Counsel had not reviewed the February 1986 Field 
Examination Report nor the numerous other statements 
submitted by the veteran over the years identifying the 
appellee as the veteran's wife.  This finding is supported by 
the fact that the Regional Counsel stated that no attempt had 
been made by the Field Investigator to obtain the requisite 
affidavits when such affidavits were clearly a part of the 
February 1986 Field Examination Report.  As stated above, the 
Board concurred with the RO's finding that these affidavits 
were authentic and that they satisfied the requirements for a 
legitimate marriage under Article 76.  Furthermore, the 
evidence also indicates that the Regional Counsel did not 
thoroughly review the January 1992 Field Examination Report 
either.  In the September 1996 opinion, the Regional Counsel 
noted that veteran told the investigator in his deposition 
that the marriage was not legal because there was no ceremony 
and he was under the influence of alcohol and did not know he 
was signing the marriage contract.  While the veteran alleged 
in his Complaint that he was under the influence of alcohol, 
no such allegation was made in his deposition for the January 
1992 Field Examination Report.  Therefore, the Board concurs 
with the RO's decision to reject the September 1996 opinion 
of the Regional Counsel.

For the reasons stated above, the veteran's Complaint which 
resulted in the Declaration of Nullity contained false and 
misleading allegations.  Since the initiating action 
resulting in the Declaration of Nullity was based on 
fraudulent allegations, the Board concludes that the 
annulment was obtained through fraud on the part of the 
veteran.  This finding is also supported by the above 
determination that the decision of the Regional Trial Court 
was based, at least in part, on the veteran's fraudulent 
allegations.  As the Declaration of Nullity was obtained 
through fraud on the part of the veteran, the Board concludes 
that it need not be accepted for VA purposes.  See 38 C.F.R. 
§ 3.207.  Therefore, the appellee is still entitled to 
recognition as the veteran's spouse for the purposes of 
apportionment.


ORDER

The appellee is entitled to recognition as the veteran's 
legal spouse for the purposes of apportionment.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 22 -
